Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on07/06/2020, 07/06/2020, 07/06/2020, 07/06/2020, 11/16/2021, and  11/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim 11  objected to because of the following informalities:  
Claim 11 depend on in self: Claim 11 said “ 11. The motor of claim 11, further comprising at least one of an impact absorbing member or a spring disposed between the sensor board and the radial rim” ----need to be change ----- “ 11. The motor of claim 1, further comprising at least one of an impact absorbing member or a spring disposed between the sensor board and the radial rim”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (JP2016111738) in view of Aoki (JP2007252097).
As to independent claim 1, Aoyama teaches a brushless direct-current (BLDC) motor comprising: a stator (48) having a stator core (54), a plurality of teeth (54b) extending radially outwardly from the stator core (54), and a plurality of windings wound around the stator teeth (54b); a rotor shaft (52) extending along a center axis; a rotor (50) having a rotor core (64) disposed around the stator (54), a plurality of permanent magnets (62) secured to the rotor core (64), and an inner annular member mounted on the rotor shaft (52); a first end cap (42) including a radial back plate (see figure 3) disposed on a first side of the stator (48) and having a front center opening through which the rotor shaft (52) is supported via a front bearing; and a second end cap (60) having an inner annular body, an outer annular body, and a main body extending on a second side of the stator (48) from the inner annular body to the outer annular body, the inner annular body extending axially inwardly and forming a rear center opening, wherein the inner annular body includes a first portion that extends at least partially into an opening of the stator core (54) and supports the rotor shaft (52) via a rear bearing (68) as shown in figure 3.
However Aoyama teaches the claimed limitation as discussed above except a second portion rearward of the first portion that received a rear end of the rotor shaft therein and houses a sensor board therein, the sensor board accommodating a plurality of positional sensors facing the end of the rotor shaft.  
Aoki teaches a second portion rearward of the first portion that received a rear end of the rotor shaft (11) therein and houses a sensor board therein, the sensor board (24) accommodating a plurality of positional sensors (22, 21) facing the end of the rotor shaft (11) as figure 1, for the advantageous benefit of optimizing the sensor distance of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Aoyama by using a second portion rearward of the first portion that received a rear end of the rotor shaft therein and houses a sensor board therein, the sensor board accommodating a plurality of positional sensors facing the end of the rotor shaft, as taught by Aoki, to optimize the sensor distance of a sensor unit of a brushless motor using a double multipole sensor, thereby reducing the size of the motor and reducing the material cost.
As to claim 2/1, Aoyama teaches wherein the rotor (50) comprises a plurality of radial blades (see figure 9) extending angularly from the rotor core (64) to the inner annular member forming a fan (66)  adjacent the stator (48) that generates an airflow with rotation of the rotor shaft (52) as shown in figures 1 and 9.  
As to claim 4/1, Aoyama teaches wherein the annular body of the second end cap extends form the main body around at least a portion of the rotor core (64) and comes into contact with the first end cap to secure the second end cap to the first end cap around the rotor (50) as shown in figure 1.  
Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (JP2016111738)  and Aoki (JP2007252097) as applied in claims 1 and 2 above, and further in view of Jian (CN202121474).
As to claim 3/2, Aoyama in view Aoki teaches the claimed limitation as discussed above except wherein the radial back plate of the first end cap includes at least one sloped surface forming at least one air gap, wherein the airflow generated by 
Jian teaches the radial back plate of the first end cap (10) includes at least one sloped surface forming at least one air gap, wherein the airflow generated by the fan is centrifugally guided within the first end cap (10) by the at least one sloped surface and caused to exit the first end cap (10) through the at least one air gap, and wherein the first end cap (10) includes an annular outer body having at least one exhaust port (11) in fluid communication with the at least one air gap and through which the airflow is expelled from the first end cap (10) in a substantially radial direction as shown in figure 1, for the advantageous benefit improving the flow quantity and forced heat dissipation of the motor ventilation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Aoyama in view Aoki by using the radial back plate of the first end cap includes at least one sloped surface forming at least one air gap, wherein the airflow generated by the fan is centrifugally guided within the first end cap by the at least one sloped surface and caused to exit the first end cap through the at least one air gap, and wherein the first end cap includes an annular outer body having at least one exhaust port in fluid communication with the at least one air gap and through which the airflow is expelled from the first end cap in a 
As to claim 5/1, Aoyama and Aoki in view of Jain teaches the claimed limitation as discussed above except wherein the second end cap comprises a first plurality of openings for passage of airflow and a second plurality of openings for passage of a plurality of motor terminals arranged to electrically couple to the plurality of windings of the stator.  
However Jain teaches the second end cap (20) comprises a first plurality of openings (21) for passage of airflow and a second plurality of openings for passage of a plurality of motor terminals (601) arranged to electrically couple to the plurality of windings of the stator (30) as shown in figure 1, for the advantageous benefit of improving reliability, integration of the control circuit, and convenient mounting and radiating.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Aoyama and Aoki in view of Jain by using the second end cap comprises a first plurality of openings for passage of airflow and a second plurality of openings for passage of a plurality of motor terminals arranged to electrically couple to the plurality of windings of the stator, as taught by Jian, to improve reliability, integration of the control circuit, and convenient mounting and radiating.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (JP2016111738), (JP2007252097) and Jian (CN202121474)as applied in claims 1 and 2 above, and further in view of Ohno (WO2018150448).
As to claim 6/5, Aoyama and Aoki in view of Jain teaches the claimed limitation as discussed above except further comprising a stator collar mounted on the stator core, the plurality of terminals is mounted on the stator collar in a direction parallel to the rotor shaft.  
However Ohno teaches a stator collar (50) mounted on the stator core (32) , the plurality of terminals (71) is mounted on the stator collar (50) in a direction parallel to the rotor shaft (14) as shown in figures 1, 7, for the advantageous benefit of preventing the coil end from slipping on the terminal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Aoyama and Aoki in view of Jain by using a stator collar mounted on the stator core, the plurality of terminals is mounted on the stator collar in a direction parallel to the rotor shaft, as taught by Ohno, to prevent the coil end from slipping on the terminal.
Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (JP2016111738)  and Aoki (JP2007252097) as applied in claim 1 above, and further in view of Kato (JP3738966).
As to claim 7/1, Aoyama in view Aoki teaches the claimed limitation as discussed above except wherein the first portion of the inner annular body has a larger diameter at the first portion that at the second portion.  
Kato teaches wherein the first portion (see figure 1) of the inner annular body has a larger diameter at the first portion (see figure 1)  that at the second portion (see figure 1) as shown in figure 1, for the advantageous benefit of providing a radial alignment surface for the rotation angle detector can be produced by a simple process.


    PNG
    media_image1.png
    423
    421
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Aoyama in view Aoki by using the first portion of the inner annular body has a larger diameter at the first portion that at the second portion, as taught by Kato, to provide a radial alignment surface for the rotation angle detector can be produced by a simple process.
As to claim 8/7, Aoyama and Aoki in view of Kato teaches the claimed limitation as discussed above except further comprising a sense magnet mounted on the rear end of the rotor shaft in close proximity to the sensor board.  
However Kato teaches a sense magnet (103) mounted on the rear end of the rotor shaft (4) in close proximity to the sensor board (101) as shown in figure 2, for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Aoyama and Aoki in view of Kato by using a sense magnet mounted on the rear end of the rotor shaft in close proximity to the sensor board, as taught by Kato, to provide a radial alignment surface for the rotation angle detector can be produced by a simple process.
As to claim 9/8, Aoyama and Aoki in view of Kato teaches the claimed limitation as discussed above except wherein the inner annular body further includes a third portion disposed between the first portion and the second portion and having a diameter that is greater than that of the second portion but smaller than that of the first portion, the sense magnet being located within the third portion of the inner annular body.  
Kato teaches the inner annular body further includes a third portion (see figure 1) disposed between the first portion and the second portion (see figure 1) and having a diameter that is greater than that of the second portion (see figure 1) but smaller than that of the first portion (see figure 1), the sense magnet (103) being located within the third portion (see figure 1) of the inner annular body as shown in figure 1, for the advantageous benefit of providing a radial alignment surface for the rotation angle detector can be produced by a simple process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Aoyama and Aoki in view of Kato by using the inner annular body further includes a third portion disposed between the first portion and the second portion and having a diameter that is greater 
As to claim 10/1, Aoyama and Aoki in view of Kato teaches the claimed limitation as discussed above except wherein the inner annular body further comprises a radial rim formed at a rear end of the second portion, wherein the sensor board is secured to the radial rim.
However Kato teaches wherein the inner annular body further comprises a radial rim (121) formed at a rear end of the second portion (see figure 1), wherein the sensor board (101) is secured to the radial rim (122) as shown in figures 1 and 2 for the advantageous benefit of providing a radial alignment surface for the rotation angle detector can be produced by a simple process.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Aoyama and Aoki in view of Kato by using the inner annular body further comprises a radial rim formed at a rear end of the second portion, wherein the sensor board is secured to the radial rim, as taught by Kato, to provide a radial alignment surface for the rotation angle detector can be produced by a simple process.
As to claim 11/1, Aoyama in view Aoki teaches the claimed limitation as discussed above except further comprising at least one of an impact absorbing member or a spring disposed between the sensor board and the radial rim.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Aoyama in view Aoki by using at least one of an impact absorbing member or a spring disposed between the sensor board and the radial rim, as taught by Kato, to provide a radial alignment surface for the rotation angle detector can be produced by a simple process.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (JP2016111738)  and Aoki (JP2007252097) as applied in claim 1 above, and further in view of Aoki (JP20102145987).
As to claim 12/1, Aoyama in view Aoki teaches the claimed limitation as discussed above except wherein the second end cap is provided with one or more deflection limiting members near meeting boundaries of the outer annular body and the main body, the one or more deflection limiting member facing the rotor core to absorb an impact of the rotor core in an even of a pivoting movement of the rotor shaft away from the center axis.  
However  Aoki teaches the second end cap (103) is provided with one or more deflection limiting members (157) near meeting boundaries of the outer annular body and the main body, the one or more deflection limiting member facing the rotor core to absorb an impact of the rotor core in an even of a pivoting movement of the rotor shaft away from the center axis as shown in figure 2, for the advantageous benefit of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Aoyama in view Aoki by using second end cap is provided with one or more deflection limiting members near meeting boundaries of the outer annular body and the main body, the one or more deflection limiting member facing the rotor core to absorb an impact of the rotor core in an even of a pivoting movement of the rotor shaft away from the center axis, as taught by Aoki, to provide a technique effective in avoiding an increase in size while exhibiting a vibration damping action at the time of machining work in a work tool.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over IIda (US PG Pub 2018/0297186) in view of Jian (CN202121474) and Kato (JP3738966) and Nakano (US PG Pub 2015/0333600).
As to independent claim 13, IIda teaches a power tool comprising: a housing (10); a battery receptacle (15) formed on the housing (10) for receiving a power tool battery pack (93); a control module (6) disposed within the housing (10) to control supply of power from the battery pack (93) as shown in figure 1,
However IIda teaches the claimed limitation as disused above except a brushless direct-current (BLDC) motor mounted within or on the housing, the motor comprising: a stator having a stator core, a plurality of teeth extending radially outwardly from the stator core, and a plurality of windings wound around the stator teeth; a rotor shaft extending along a center axis; a rotor having a rotor core disposed around the stator, a plurality of permanent magnets secured to the rotor core, and an inner annular member 
Jian teaches  a brushless direct-current (BLDC) motor mounted within or on the housing, the motor comprising: a stator (30) having a stator core, a plurality of teeth extending radially outwardly from the stator core, and a plurality of windings wound around the stator teeth (inherent a magnetic field that drives the rotor) ; a rotor shaft (see figure 1) extending along a center axis; a rotor (40) having a rotor core disposed around the stator (30), a plurality of permanent magnets see figure 1) secured to the rotor core, and an inner annular member mounted on the rotor shaft; a first end cap (10) including a radial back plate disposed on a first side of the stator (30) and having a front center opening through which the rotor shaft is supported via a front bearing (see figure 1); and a second end cap (20) having an inner annular body, an outer annular body, and a main body extending on a second side of the stator (30) from the inner annular body to the outer annular body, the inner annular body extending axially inwardly and 
Kato teaches wherein the inner annular body includes a first portion that extends at least partially into an opening of the stator core (3) and supports the rotor shaft (4) via a rear bearing (8) , and a second portion (see figure 1) rearward of the first portion (see figure 1) that received a rear end of the rotor shaft (4) therein and houses a sensor board (101) therein as shown in figure 1 and 2, for the advantageous benefit of providing a radial alignment surface for the rotation angle detector can be produced by a simple process.


    PNG
    media_image1.png
    423
    421
    media_image1.png
    Greyscale

Nakano teaches the sensor board (20) accommodating a plurality of positional sensors (19) facing the end of the rotor shaft (7) as shown in figure 8, for the advantageous benefit of improving the precision of the rotation angle detection.

As to claim 14/13, IIda teaches wherein the power tool (1) further comprises: a tubular cylinder housed within the housing defining a longitudinal axis; a piston (33) .  
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (DE202015100353) in view of Jian (CN202121474) and Kato (JP3738966) and Nakano (US PG Pub 2015/0333600).
As to independent claim 15, Hitachi teaches a lawn mower (1) comprising:  a main deck (2) defining a lower cavity within which a cutting blade is received; a plurality of wheels (8) supporting the main deck as shown in figure 1; 
However Hitachi teaches the claimed limitation as discussed above except and a brushless direct-current (BLDC) motor mounted on the main deck for driving the cutting blade, the motor comprising: a stator having a stator core, a plurality of teeth extending radially outwardly from the stator core, and a plurality of windings wound around the stator teeth; a rotor shaft extending along a center axis through an opening of the main deck to rotationally drive the cutting blade; a rotor having a rotor core disposed around 
Jian teaches  a brushless direct-current (BLDC) motor mounted within or on the housing, the motor comprising: a stator (30) having a stator core, a plurality of teeth extending radially outwardly from the stator core, and a plurality of windings wound around the stator teeth (inherent a magnetic field that drives the rotor) ; a rotor shaft (see figure 1) extending along a center axis; a rotor (40) having a rotor core disposed around the stator (30), a plurality of permanent magnets see figure 1) secured to the rotor core, and an inner annular member mounted on the rotor shaft; a first end cap (10) including a radial back plate disposed on a first side of the stator (30) and having a front center opening through which the rotor shaft is supported via a front bearing (see figure 1); and a second end cap (20) having an inner annular body, an outer annular body, and a main body extending on a second side of the stator (30) from the inner annular 
Kato teaches wherein the inner annular body includes a first portion that extends at least partially into an opening of the stator core (3) and supports the rotor shaft (4) via a rear bearing (8) , and a second portion (see figure 1) rearward of the first portion (see figure 1) that received a rear end of the rotor shaft (4) therein and houses a sensor board (101) therein as shown in figure 1 and 2, for the advantageous benefit of providing a radial alignment surface for the rotation angle detector can be produced by a simple process.


    PNG
    media_image1.png
    423
    421
    media_image1.png
    Greyscale

Nakano teaches the sensor board (20) accommodating a plurality of positional sensors (19) facing the end of the rotor shaft (7) as shown in figure 8, for the advantageous benefit of improving the precision of the rotation angle detection.

As to claim 16/15, Hitachi teaches further comprising a motor housing (5) disposed above the main deck (2) to house the motor (3), and a battery cage disposed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        March 25, 2022